       Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


ALFRED DEWAYNE BROWN,

        Plaintiff

vs.                                       CIVIL ACTION NO. 4:17-CV-01749

CITY OF HOUSTON, TEXAS;
HARRIS COUNTY, TEXAS;                     JURY DEMANDED
BRECK McDANIEL; KIM OGG;
TED C. BLOYD; and
D.L. ROBERTSON,

        Defendants.



      DEFENDANT HARRIS COUNTY’S SECOND MOTION TO DISMISS KIM OGG



                                       Respectfully submitted,

OF COUNSEL:
VINCE RYAN
HARRIS COUNTY ATTORNEY              ___________________
                                      SETH HOPKINS
                                      CELENA VINSON
                                      STAN CLARK
                                      1019 Congress Plaza, 15th Floor
                                      Houston, Texas 77002
                                      (713) 274-5141 (telephone)
                                      (713) 755-8924 (facsimile)
                                      Seth.Hopkins@cao.hctx.net

                                      Attorneys for Harris County, Texas
      Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 2 of 7



    DEFENDANT HARRIS COUNTY’S SECOND MOTION TO DISMISS KIM OGG

        Defendant Harris County files this Second Motion to Dismiss Kim Ogg, or in the

alternative, Motion for Summary Judgment as to claims against Ogg, and respectfully represents

as follows:

                                                 I.
                                           INTRODUCTION

        1.      Defendant Harris County seeks to correct the pleadings by removing Harris County

District Attorney Kim Ogg, who is sued in her official capacity, from this case. Plaintiff Alfred

Brown admits he has no claims against Ogg in her personal capacity.1 Suits against public officials

in their official capacities are actually suits against the governments they represent. Because the

Harris County District Attorney’s Office is not a juridical entity, Plaintiff’s actual claim is against

Harris County. Accordingly, Ogg should be dismissed from this lawsuit as a redundant party and

removed from the caption.

        2.      Harris County sought to dismiss Ogg on May 11, 2018.2 Because the case was

stayed pending Special Prosecutor John Raley’s investigation, the Court denied the motion without

prejudice to refile once the case became active.3 The case is now active, and Harris County

respectfully requests that the Court dismiss Plaintiff’s claims against Ogg.




1
   Brown claims his case is against Ogg as “the current Harris County District Attorney, in her official
capacity…” Doc. 69 at 2 (emphasis added). Brown also acknowledges that “…any judgment obtained
against an individual in her official capacity cannot be collected from the individual, but rather comes from
the coffers of the governmental entity they represent.” Doc. 69 at 7.
2
  Doc. 67.
3
  Doc. 72. (“Harris County’s motion to dismiss the claims against Kim Ogg, (Docket Entry No. 67), is also
denied, without prejudice to refiling if and when the stay is lifted and the case reinstated.”)

                                                     1
        Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 3 of 7



                                    II.
          STANDARDS FOR MOTION TO DISMISS AND SUMMARY JUDGMENT

          3.      Fed. R. Civ. P. 12(b)(6) allows a defendant to file a motion to dismiss when a

complaint fails “to state a claim upon which relief can be granted.” A motion to dismiss should

be granted when plaintiff files suit against the wrong party, or when there is no legal basis for suit

to proceed. To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

          4.      Under Rule 12(d). Harris County alternatively requests that the Court treat this as

a motion for summary judgment. See, Hunter-Reed v. City of Houston, 244 F. Supp. 2d 733, 737

(S.D. Tex. 2003). Summary judgment is governed by Federal Rule of Civil Procedure 56, which

states that “[t]he court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” In this

case, there is no genuine dispute that the claim against Ogg in her official capacity is actually a

claim against Harris County. Accordingly, Ogg should be dismissed as a redundant party.

                                  III.
    PLAINTIFF MAKES NO CLAIM AGAINST OGG IN HER INDIVIDUAL CAPACITY
          5.      Plaintiff Alfred Brown filed suit against a number of defendants, including Kim

Ogg “in her official capacity as the successor-in-office and successor-in-liability to former District

Attorney Charles A. Rosenthal Jr., the District Attorney at the time Mr. Brown was wrongfully

convicted.”4 Plaintiff subsequently acknowledged his claims are only against Ogg as “the current

Harris County District Attorney, in her official capacity…”5 Plaintiff additionally acknowledged



4
    Plaintiff’s Complaint, Doc. 1, ¶ 21. (emphasis added).
5
    Doc. 69 at 2 (emphasis added).

                                                      2
      Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 4 of 7



“…any judgment obtained against an individual in her official capacity cannot be collected from

the individual, but rather comes from the coffers of the governmental entity they represent.”6 Based

on these admissions, it is clear that Plaintiff’s claims against Ogg stem only through her office.


                                   IV.
    PLAINTIFF’S CLAIM AGAINST OGG MUST BE DISMISSED AS REDUNDANT TO
                    HIS CLAIM AGAINST HARRIS COUNTY

        6.       In Kentucky v. Graham, the United States Supreme Court explained that an official

capacity suit “is not a suit against the official personally, for the real party in interest is the entity.”

473 U.S. 159, 166 (1985)(emphasis in original). In this case, the “entity” is Harris County—not

the District Attorney’s Office. The Harris County District Attorney’s Office is not a juridical

person capable of being sued. See, Jacobs v. Port Neches Police Dep’t, 915 F.Supp. 842, 844 (E.D.

Tex. 1999) (“A county district attorney’s office is not a legal entity capable of suing or being

sued.”) Under Texas law, Harris County is the corporate body responsible for collecting revenue

from all county departments and paying judgments resulting from the county’s administrative or

managerial functions.7

        7.       In the Perez case, the Fifth Circuit Court of Appeals affirmed the dismissal of

former Harris County Sheriff Johnny Klevenhagen because the official capacity claim against him

was redundant to the claim against Harris County. Perez v. Harris County, 26 F.3d 1119 (5th Cir.

1994) (“…because the plaintiffs asserted identical claims against Harris County, summary


6
   Doc. 69 at 7.
7
   Tex. Loc. Gov’t Code § 71.001 creates counties as corporate bodies. Tex. Loc. Gov’t Code § 113.061
requires the county treasurer to maintain and pay claims against the county. Harris County does not waive
its argument that Plaintiff’s case relates to the district attorney’s prosecutorial role enforcing penal laws on
behalf of the state. Accordingly, the state is the proper party. However, the Court has categorized the case
as stating claims related to administrative or managerial duties attributable to the county. Regardless of
whether Ogg is a state or county actor, it is clear that she is a redundant party who should be dismissed.


                                                       3
      Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 5 of 7



judgment was appropriate on claims asserted against Klevenhagen in his official capacity.”) See

also, Nueces County v. Ferguson, 97 S.W.3d 205, 214 (Tex. App.—Corpus Christi 2002).

       8.      In the case of Bennett v. Pippin, the Fifth Circuit noted that the parties mistakenly

believed there was a distinction between an “official capacity” claim against a county official and

the county itself. It carefully explained:

       When a plaintiff sues a county or municipal official in her official capacity, the
       county or municipality is liable for the resulting judgment and, accordingly, may
       control the litigation on behalf of the officer in her official capacity. A suit against
       the Sheriff in his official capacity is a suit against the County. When Ms. Bennett
       sued the Sheriff in his individual and official capacity, she sued two defendants: the
       Sheriff and the County. As their briefs illustrate, the defendants have apparently
       considered this litigation as involving three parties: (1) the Sheriff individually; (2)
       the Sheriff in his official capacity; and (3) the County. The defendants have
       apparently equated the interests of the Sheriff individually with the interests of the
       Sheriff officially. Under Hafer, such is not the case. We will refer to Ms. Bennett’s
       suit against the Sheriff in his official capacity as a suit against Archer County.

Bennett v. Pippin, 74 F.3d 578, 584-85 (5th Cir. 1996). Brown’s filing against Ogg in her official

capacity has no legal effect, and just as the Fifth Circuit summarily disregarded the official capacity

claim against the sheriff of Archer County, Texas, this Court should dismiss the official capacity

claim against Ogg.

       9.      An official capacity defendant is not only a disregarded entity, but also has no

standing to litigate or appeal. See Bender v. Williamsport Area Sch. Dist., 475 U.S. 534

(1986)(school board member sued in his official capacity could not appeal the board’s decision to

settle); Beckendorff v. City of Hempstead, 497 S.W.3d 530 (Tex. App.—Houston [1st Dist.]

2006)(former Waller County commissioners lacked standing to appeal settlement, though their

names were on the jury charge and verdict); Bennett, 74 F.3d at 584 (only county, not official

capacity defendant, may control litigation on behalf of the officer). This further reinforces that

Ogg should be dismissed as a redundant party to Harris County.

                                                  4
      Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 6 of 7



                                            V.
                                        CONCLUSION

       10.     The law is clear and unambiguous. Plaintiff filed a case against Harris County and

a redundant claim against Kim Ogg as an official capacity defendant. The United States Supreme

Court, Fifth Circuit Court of Appeals, and Texas courts recognize that under these circumstances,

the real party in interest is Harris County, and Ogg must be dismissed as a matter of law.



       WHEREFORE, PREMISES CONSIDERED, Defendant Harris County respectfully

requests that Kim Ogg be dismissed, and for such other relief to which it may be entitled.




                                               Respectfully submitted,
 OF COUNSEL:
 VINCE RYAN
 HARRIS COUNTY ATTORNEY                    ___________________
                                             SETH HOPKINS
                                             CELENA VINSON
                                             STAN CLARK
                                             Assistant County Attorneys
                                             Texas Bar No. 24032435
                                             Federal (Southern District) No. 2043155
                                             1019 Congress, 15th Floor
                                             Houston, Texas 77002
                                             (713) 274-5141 (telephone)
                                             (713) 755-8924 (facsimile)
                                             Seth.Hopkins@cao.hctx.net

                                              Attorneys for Harris County, Texas




                                                5
     Case 4:17-cv-01749 Document 93 Filed on 08/20/19 in TXSD Page 7 of 7




                               CERTIFICATE OF SERVICE
        I certify that on the 20th day of August, 2019, a true and correct copy of the foregoing
document was delivered to all counsel of record via the CM/ECF system and served by electronic
notice to all parties of record.



                                    ___________________
                                        Seth Hopkins




                                               6
